Per Curiam.
The jurisdictional right of this court to entertain the bill filed was challenged by a demurrer by the respondents, at an earlier stage of the cause. This demurrer was fully argued before the circuit judge, was overruled, and the jurisdiction of the court was maintained. An answer has since been filed by the respondents, setting forth some facts additional to those alleged in the bill, all pertaining to the question of jurisdiction. The case has been set down for argument upon bill and answer as at final,hearing. The only question involved is the one of jurisdiction, and it has been very fully and ably argued before both the judges of the court. The importance of a prompt decision of the case precludes the preparation of an elaborate opinion. It must suffice, therefore, to say that, upon a careful reconsideration and re-examination of the question, and of the authorities cited on both sides, the court is confirmed in the opinion 'that the decision on the demurrer was right, and that the complainants are now entitled to a decree in their favor, as prayed for; and such decree will, therefore, be prepared by counsel and sub-pitted to the court.